Citation Nr: 1241264	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-34 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to December 2005.

This matter comes before the Board of Veterans' Appeals on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In September 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In November 2011, the Board remanded this matter for additional development.  


FINDINGS OF FACT

The Veteran's pseudofolliculitis barbae does not cover at least 5 percent of the entire body, or at least 5 percent of the exposed area affected; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were not used; and not one of eight characteristics of disfigurement was evident. 


CONCLUSION OF LAW

The criteria for a compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7899-7806 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2006 and in July 2009. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained three examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's pseudofolliculitis barbae disability has been assigned a 0 percent rating under a general set of criteria applicable to skin disorders found at 38 C.F.R. § 4.118, Diagnostic Code 7806 (2012).  Pursuant to that Diagnostic Code, dermatitis or eczema is rated 0 percent if less than 5 percent of the entire body or less than 5 percent of exposed areas affected and, no more than topical therapy required during the past 12 months.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

The Board also notes that Diagnostic Code 7800 is applicable and was amended effective October 23, 2008.  However, as the Veteran's claim was received prior to October 23, 2008, the older criteria apply because he has not requested rating under the amended criteria.

Diagnostic Code 7800 for rating disfigurement of the head, face, for neck provides a 10 percent rating for one characteristic of disfigurement.  A 30 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (2008).

There are eight characteristics of disfigurement are:  (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one quarter inch (0.6 centimeters) wide at the widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue, (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Tissue loss is rated under of the auricle under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  The rate must take into consideration unretouched color photographs when rating under these criteria.  38 C.F.R. § 4.118 (2008).

The pertinent evidence includes a January 2006 VA examination report showing that the Veteran had less than 20 bumps in the bearded area with no scarring or disfigurement.  The Veteran reported no medications of the condition in the past 12 months.  The area affected by the condition was 2 percent of the exposed body surface area, and 1 percent of the total.  

A March 2011 VA examination report shows that the Veteran complained of itching and crusting in the beard area.  He had no exudation, ulcer formation, or shedding.  He had not undergone any treatment in the past twelve months.  Physical examination revealed pseudofolliculitis barbae consisting of 15 scattered papules and 3 rare pustules in the anterior chin bear area.  It had the characteristic of crusting.  There was no ulceration, exfoliation, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  The skin lesion coverage of the exposed area was 3 percent.  The skin lesion coverage relative to the whole body was less than 1 percent.  The skin lesions were not associated with systemic disease and did not manifest in connection with a nervous condition.  There was no scar.  The diagnosis was that at the time of the examination the Veteran's pseudofolliculitis barbae was active.  The subjective factors were history of rash in the beard area.  The objective factors were scattered papules and occasional pustule in the anterior neck beard area.  

During the September 2011 hearing, the Veteran testified that his skin disability worsened when he shaved.  He reported that he used an electric razor to shave every three to four days in an effort to avoid irritating his skin.  The Veteran testified that while he wore a full beard because of his skin disability, he would have preferred to be clean shaven.  He was a full-time student and not required to shave, but feared when he had to seek employment that his skin disability would be a detriment to him because he was not able to shave every day.  The Veteran's representative indicated that the Veteran sought another examination to determine if he met the compensable rating.  The Veteran also indicated that he wanted to shave prior to the examination to show the severity of his condition as the condition worsened after he shaved.  The Board remanded this matter to afford the Veteran an additional examination, 

A January 2012 VA examination report shows that the Veteran appeared shaven with an electric razor and that he stated he could not use a regular razor.  He usually did not shave and grew a beard to prevent "damage."  He did not apply any medications for the beard or use any systemic medications for it.  He received no dermatologist treatments.  It had itching and no ulcerations or purulent discharge, exudation, transudation, or shedding.  No specific treatment was given at any time.  No immunosuppressive drugs were ever used.  He was not on any antibiotics.  The lesions were small popular bumps just over 35 in number, spread over the chin, and adjacent to the neck and sides of the face.  None of them were pustules.  There was no scarring or disfigurement noted and no lymphadenopathy.  There was no exudation.  There were no lesions on the scalp, hands, arms, back, chest, or legs.  There was no current crusting.  No other skin lesions were noted elsewhere.  The rash was about 4 percent of the exposed area and less than 5 percent of the total body surface.  There was no scarring, but bumps were as noted.  The Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  It was noted that the Veteran avoided shaving on a daily basis or even weekly basis to prevent an increase in itching and bumps.  The examiner noted that the Veteran's skin condition impacted his ability to work in that he was unable to shave and growing a beard affected job or employment opportunities adversely.  

During the entire appeal period, the Veteran's pseudofolliculitis has been manifested by 18 to just over 35 bumps in the chin and neck areas, representing less than 5 percent of the total body surface, and less than 5 percent of the exposed areas (head, face, neck, hands) was affected.  There was no evidence of abnormal skin texture, pain, tenderness, keloid formation, edema, inflammation, or gross distortion or asymmetry of the face. 

Therefore, the Board finds that a compensable rating under Diagnostic Code 7806 is not warranted as there is no evidence that at least 5 percent of the entire body or at least 5 percent of exposed areas were affected.  In addition, the Veteran had not received treatment in the last 12 months and there is no evidence of any treatment with corticosteroids, or immunosuppressive drugs during the appeal period.  Additionally, a compensable rating under Diagnostic Code 7800 is not warranted as there is no evidence that the Veteran had one characteristic of disfigurement noted in Note (1) of Diagnostic Code 7800.  In sum, the Board finds that the Veteran's symptomatology only warrants the current assigned 0 percent disability rating, and no more.  Therefore, the Veteran's claim for a compensable rating is denied. 

The Board has also considered whether the Veteran's claim for an increased rating should be referred for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2012) and has concluded that no such referral is warranted. The Veteran's symptoms are fully contemplated by the schedular rating criteria.  A higher rating is available for pseudofolliculitis barbae.  However the Veteran does not meet the criteria for a higher rating.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  The evidence does not show frequent hospitalization or marked interference due to the disability.  While the Veteran has claimed and the examiner stated the growth of a beard affected job prospects, the evidence does not show having facial hair caused marked interference with employment so as to render the schedular rating standards inapplicable or inadequate.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to a compensable rating for pseudofolliculitis barbae is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


